Citation Nr: 1210530	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial elevation in excess of 10 percent for left shoulder strain, residuals of a left humerus fracture (hereinafter "left shoulder disability"). 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2009 and December 2010, the Board remanded these claims for further development.  

The issue of entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the October 1, 2003, effective date of the grant of service connection, the Veteran's PTSD is manifested by some sleep impairment, few interpersonal relationships, and some social impairment, but without evidence of psychotic symptoms such as delusions or hallucinations, suicidal or homicidal ideation, illogical speech, near-continuous panic or depression, neglect of personal appearance and hygiene, or grossly inappropriate behavior.
 

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

The instant appeal arises from the Veteran's disagreement with the initial evaluation assigned with the grant of service connection for his left shoulder disability in April 2005.  The courts have held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, further VCAA notice is not required in this case. 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA examination reports, and statements from the Veteran.  Pursuant to the Board's remand in December 2010, the RO specifically asked the Veteran to provide information (and appropriate authorizations) as to any current or past private treatment for PTSD. See March 2011 RO Letter.  To date, the Veteran has not responded to such letter.  The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence. 

In addition, the Veteran was afforded a VA PTSD examination in May 2010 pursuant to the Board's January 2009 VA examination.  The Board finds that the VA examination report is adequate for evaluation purposes because the examiners conducted a physical examination, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There has been substantial compliance with the Board's remand directives. 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011). 

Increased ratings - in general 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

 
PTSD 

The Veteran contends that he is entitled to a 70 percent evaluation, at minimum, for his service-connected PTSD.  He specifically endorses serious social impairment, family issues, and difficulty maintaining effective relationships. See Statement of February 2004, and VA Form 9, September 2006. 

The Veteran's service-connected PTSD is currently evaluated to be 50 percent disabling and is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria. Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family 
members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130. 


Facts and Analysis 

An April 2005 VA PTSD examination shows that the Veteran reported "social anxiety," trouble relating to others, nightmares (once per month), avoidance, anxiety, isolation, and exaggerated startle response.  He also reported experiencing a significant shift in his social and interpersonal relationships.  He noted that he only has one good friend and no other intimate relationships and that his interpersonal behaviors contributed to the dissolution of his two marriages.  Following his discharge from service in 2003, the Veteran reported no history of trauma, legal issues, or educational accomplishment.  He was able to obtain full-time employment immediately upon separation with a construction company and continued to be employed with them.  He reported no missed time from work as a result of mood.  He also reported that he had met new acquaintances, but that his social activities were primarily solitary activities, such as golf.  His alcohol use was "more than it should be."  Objectively, the Veteran was clean and neatly groomed; he was oriented to person, time, and place.  His psychomotor activity was normal.  Speech and thought processes were logical and goal-oriented.  His affect was flat and his mood was dysphonic.  His attention and concentration were intact.  He denied memory impairment.  He also denied obsessive behaviors and panic attacks.  He appeared to have good control over his impulses.  He reported that he was working on controlling his aggression.  The examiner noted that he appeared to have the ability to adapt to stressful circumstances when they are related to occupational endeavors; however, he appeared to have difficulty in establishing and maintaining effect relationships.  The Veteran denied difficulties in the activities of daily living.  The examiner further noted that the Veteran appeared to be using both work and, at times, alcohol, to cope with psychological distress.  The examiner found that he did meet the criteria for posttraumatic stress disorder.  His prognosis was guarded.  The examiner noted that it did not appear as though there were any disorders other than PTSD responsible for the significant change in his psychosocial adjustment.  A GAF score of 55 was assigned.  

A September 2005 VA PTSD VA examination report reflects that the Veteran did, in fact, meet the criteria for a diagnosis of PTSD and that it was at least as likely as not that PTSD was due to active duty experiences.  

A December 2007 VA PTSD examination report shows that the Veteran's current symptoms included re-experiencing the traumatic event (dreams one to two times per month), persistent avoidance and persistent symptoms of increased arousal (i.e., difficulty sleeping and irritability).  He denied ever having any significant or consistent treatment for PTSD.  He reported no time lost from work as a result of psychiatric issues.  He did report that he recently quit his job, but this was due to an issue with his employer and bonuses/compensation packages promised to the Veteran.  He reported that he had been getting along well with others.  Objectively, the Veteran was alert and oriented.  Speech was normal.  Mood was "good."  Affect was euthymic.  Thought process was linear and goal-directed without flight of ideas or looseness of associations.  There was no suicidal/homicidal idea, intent, or plan.  There were no hallucinations.  Insight and judgment were fair.  The examiner provided no Axis I diagnosis.  He stated that the Veteran no longer appeared to meet the full criteria for PTSD and that his symptoms improved since his last examination without any intervention.  Also, the examiner noted that there was no occupational impairment.  Although social impairment was present, the examiner stated that this appeared to stem from the "stoic emotional paradigm" established by the Veteran's parents.  A GAF score of 65 was nonetheless assigned.  

In May 2010, the Veteran underwent a VA PTSD examination.  He indicated no outpatient treatment for a mental disorder.  There was no legal history.  He reported that he was twice divorced.  He stated that he was close with his father and sister. He also reported that he "hangs out" with friends and plays golf.  He noted that he "works constantly to keep busy," and that he recently ended a relationship because of communication problems due to "age difference."  No suicidal attempts were noted.  Objectively, his attitude was cooperative; his affect was normal; mood was good; thought process and content was unremarkable; there were no delusions, hallucinations, obsessive/ritualist behaviors, panic attacks, or homicidal/suicidal 
thoughts.  His intelligence was average and impulse control was fair.  There was one noted episode of violence when he was involved in an altercation with a man over his ex-girlfriend.  Memory was normal.  The Veteran was currently self-employed as a contractor.  He reported no time loss due to PTSD.  His girlfriends reported that he yells in his sleep.  The diagnosis was chronic PTSD caused by military combat exposure.  A GAF score of 65 was assigned, which reflected some mild symptoms.  The examiner noted that the Veteran tended to minimize his symptoms and that he does, in fact, have problems with interpersonal relationships.  He has had no lasting relationships since his divorce and he has problems with trust.  His prognosis was considered fair and it was noted that he needed regular treatment by psychiatry and may benefit from medication or therapy.  

The Veteran is currently evaluated as 50 percent disabled effective from the date VA received his claim.  As noted above, in order to warrant a higher 70 percent disability rating, the evidence must show "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships."  The Board acknowledges that not all of the criteria for a 70 percent disability rating need be met. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme]. 

After review of the record evidence, however, the Board finds that the evidence of the Veteran's PTSD symptoms are better and more accurately characterized in the criteria of a 50 percent disability rating.   

In regards to occupational impairment, the Veteran has worked steadily since his discharge from service.  He was self employed at the time of the examination and prefers to be the boss.  His continued employment has been interrupted for economic reasons, and neither he nor his examiners attributes his lack of work to his disability.  

Additionally, the Veteran's speech and ability to communicate has consistently been described as normal and appropriate; it has never been described as illogical, obscure or irrelevant.  The Veteran has expressly denied panic attacks.  While there has been some reported irritability and an isolated incident of violence, the date of this incident is unknown and appears to be an isolated incident.  The April 2005 examiner noted that the Veteran had "good" control of his impulses, and there is no evidence any other examiner has seen anything differently.  It appears he left a job with a construction company over a dispute with his boss, who did not come through with a bonus promised to the Veteran.  He formed his own construction business as is noted in the 2010 examination.  

The Veteran has always been described to be oriented to time, place and person, and has never been described to be spatially disoriented.  His hygiene and appearance have consistently been described to be appropriate and there is nothing in the record to suggest that he is unable to maintain his hygiene to an appropriate standard.  The Veteran has been employed on a consistent basis throughout the appeals period and there is no evidence that he otherwise experiences any occupational impairment as a result of his PTSD.  He has expressly denied any time lost due to PTSD.  Moreover, the Veteran most recently reported that he was motivated to start his own business and that he works "constantly."  These symptoms, while not insignificant, do not approximate the kind of impairment contemplated by a 70 percent rating.  He does not show occupational impairment with deficiencies in most areas, as it appears he is good at communication and does experience symptoms like near continuous panic or depression.  He handles his finances in a capable and prudent manner, as 
noted in the 2010 VA examination.  He can function independently and seems to have done so for several years as a self employed person.  

As for social impairment, it is noted that the Veteran has been divorced twice, but still maintains some social relationships, including a close relationship with his father and sister. See May 2010 VA Examination.  In this regard, the Board notes that the Veteran has consistently complained of social isolation and problems with interpersonal relationships due to his PTSD; however, he reportedly plays golf.  There is, however, nothing to show that the Veteran's PTSD symptoms are exclusively responsible for his social withdrawal; rather, as the December 2007 examiner noted, at least some of the Veteran's social impairment is due to an emotional paradigm established during childhood.  In any event, the record clearly shows that, despite having only one or two close friends, the Veteran "hangs out with friends," enjoys playing golf, and gets along well with others, in general.  Thus it appears that the level of social impairment experienced by the Veteran is adequately contemplated by the 50 percent which expressly takes into consideration difficulty in establishing effective work and social relationships. 

In sum, the Veteran's GAF scores have been consistently reported as being between 55 and 65.  Such scores reflect both "moderate" and "mild" symptoms."  Symptoms exemplified by GAF scores of 51-55 ("moderate) include flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as having few friends or conflicts with peers or co-workers.  The Veteran has never had circumstantial speech, but has had one occasion where his affect was described as flat.  He has denied having panic attacks.  Again, the Veteran reported having few friends and prior marital difficulties, but overall, he was still able to maintain close familial relationships; and, at the time of the last VA examination in May 2010, the Veteran reported that he had been dating, but ended the relationship due to factors outside of PTSD.  Notably, the Veteran's GAF score at the time of the May 2010 examination was 65, reflecting only mild symptomatology.  The Board finds that the evidence of record 
supports a conclusion that the GAF scores of 55 to 65 are appropriate and that the symptoms contemplated therein are consistent with a 50 percent evaluation.  

For the reasons stated above, the Board finds that the evidence does not meet the criteria warranting a disability rating of 70 percent disabling.  In addition, the Board has considered the criteria of a 100 disability rating and determines that the evidence does not support a finding that warrants a 100 percent disability rating. There is no evidence the Veteran has gross impairment in thought processes or communication.  His thought processes have been consistently described as normal or appropriate and goal directed and his ability to communicate has never been other than normal.  There have never been reports that the Veteran has any psychotic symptoms such as persistent delusions or hallucinations.  There is no evidence the Veteran has ever demonstrated grossly inappropriate behavior; and he has consistently been deemed not to be a danger to himself or to others.  As noted above, the Veteran's ability to maintain personal hygiene has never been an issue and he has always been described to be oriented.  There have been no noted problems with memory.  In sum, the evidence shows that the Veteran's symptoms do not meet one criterion of the 100 percent disability rating criteria. 

For the reasons set out above, the Board finds that the evidence does not warrant a disability rating in excess of the currently assigned 50 percent disability rating for service-connected PTSD.  The Veteran's claim will be denied. 

Fenderson consideration 

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board has just reviewed the entire record for the period between the Veteran's initial claim to the last psychiatric evidence of record and has determined that the currently assigned 50 percent disability rating for that period is appropriate and that no symptoms reported warrant a higher disability rating.  For those reasons, the Board finds that staged ratings are not warranted. 

Extraschedular consideration 

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Board has just determined that the Veteran's PTSD has been adequately and specifically contemplated under the ratings criteria.  Since the available schedular evaluations adequately contemplate the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun become moot. Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required any, much less frequent, hospitalizations for his PTSD.  He has been employed consistently throughout the appeals period and has denied any work-related interference due to PTSD.  It is noted in the VA examination in 2010, that the Veteran had missed 20 weeks of work in the prior year, however, this was attributed to a bad economy.  

In sum, for all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a rating greater than 50 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.  



REMAND

The Veteran contends that he is entitled to a higher evaluation for his service connected left shoulder disability.  He states that he is in constant pain, to include any motion above shoulder level, and that he must use anti-inflammatory/pain medications.  See VA Form 9, September 2006.  The Veteran's left should disability is currently evaluated as 10 percent disabling as based on painful and limited motion of a major joint. See April 2005 Rating Decision.  

The RO has indicated that it evaluated the Veteran's shoulder disabilities under Diagnostic Codes (DC's) 5299-5201. See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

The Veteran was initially afforded a VA "general" examination in April 2005, at which time he was noted as having "positive pain with range of motion" of the left shoulder.  The examiner did not discuss at what point during the range of motion the Veteran experienced limitation of motion due to pain.  Subsequently, in February 2009, the Veteran underwent a VA joints examination in order to assess the nature and severity of his left shoulder disability.  The Veteran expressly complained of pain when extending his shoulder.  Joint symptoms included stiffness and pain.  The left shoulder condition was noted to affect joint motion.  Despite the foregoing, the examination did not find any objective evidence of pain with active range of motion.  

In Mitchell the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, it also has not been explicitly reported at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. See, .e.g., April 2005 VA Examination.  In addition, as the Veteran's last VA examination was conducted in 2009 (over three years ago), and further considering his current complaints of shoulder pain, stiffness, and limited motion, the Board finds that a new, comprehensive VA examination is warranted in order to assess the current nature and severity of the Veteran's left shoulder disability.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any past and current treating physicians for his left shoulder disability and to give authorization to obtain treatment records.

2. Obtain and associate with the claims file all updated records, including VA outpatient records, if any, and all identified private records. 

3. Thereafter, the Veteran should be referred for a comprehensive VA orthopedic examination to more accurately determine the nature and severity of his service-connected left shoulder disability.  The claims file must be made available to the examiner(s) in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies, to include X-rays and other necessary diagnostic procedures, should be conducted. 

Specifically, the VA orthopedic examiner should address the following: 

a) Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected left shoulder disorder. 

b) Distinguish whether the Veteran's left shoulder disorder affects his major or minor extremity by indicating whether he is right- or left-handed.

c) Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's left shoulder. All ranges of motion should be expressed in degrees.

d) State whether there is any favorable or unfavorable ankylosis, or instability, involving the Veteran's left shoulder.

e) Specifically note whether there is any pain, weakened movement, excess fatigability or incoordination on movement. See Mitchell v. Shinseki, No. 09-2169, (U.S. Vet. App. August 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this regard, the examiner should specifically address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination. Id.   

If possible, any additional range of motion loss should be expressed in terms of degrees. If this information cannot be provided, the examiner should provide a thorough explanation. Id.  

The examiner should also state whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report. Id.  

f) State whether the Veteran's service-connected left shoulder disorder is manifested by any painful flare-ups, and, if so, the frequency and duration of such flare-ups. 

g) Specify whether any flare-ups with respect to the left shoulder are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

4. Then, readjudicate the issue remaining on appeal. In so doing, expressly consider all applicable rating criteria, including the diagnostic codes pertaining to limitation of motion of the arm and impairment of the clavicle or scapula. 38 C.F.R. § 4.71a , Diagnostic Code 5200-5203.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


